Citation Nr: 1812782	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an April 2015 hearing.  A transcript of the hearing is of record.  

A claim for TDIU is considered part of the Veteran's initial increased rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record suggests a possible worsening of the Veteran's PTSD since his December 2012 VA examination.  Since his last examination, VA records reflect additional symptoms such as problems maintaining his personal appearance and daily activities, fleeting suicidal ideation and that the Veteran felt his lack of motivation was getting worse.  Notably, in a September 2014 letter, the Veteran's VA counselor opined that he is mentally incapable of performing sustained competitive work, regardless of the exertion level.  See VA records received in April 2015 (misdated as May 15, 2005), pg. 11 of 57.  As such, an additional VA examination is required.  
Additionally, the September 2014 VA counselor's letter, noted above, was written in support of the Veteran's claim for Social Security Administration (SSA) disability benefits, filed in approximately October 2013.  As the records are potentially relevant to the Veteran's claim for increase, they must be obtained.    

The matter of TDIU must also be remanded as it is inextricably intertwined with the above increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, including those from the VA Minot CBOC beyond February 2015 and the Fargo VAMC beyond October 2016.

After securing any necessary release, obtain any outstanding Vet Center treatment records.

2.  Obtain any relevant SSA records.  Any negative responses must be documented.

3.  Provide appropriate notification and required development for the Veteran's TDIU claim.  

4.  After the development from instructions #1-3 are completed, schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD.  All symptoms of the Veteran's PTSD and clinical findings should be reported in detail, in consideration of both medical and lay evidence. 

Describe any functional limitations due to PTSD on his ability to obtain or maintain substantially gainful employment.  

5.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


